427 U.S. 461
96 S. Ct. 3187
49 L. Ed. 2d 625
State of UTAH, plaintiff,v.UNITED STATES.
No. 31, Orig.
Supreme Court of the United States
June 28, 1976

DECREE
On Bill of Complaint.
It is ordered, adjudged, and decreed that:
1. Taking into consideration Sections 1, 2, and 5 of the      decree of this Court entered May 22, 1972, Utah v. United      States, 406 U.S. 484, 485-486, 92 S. Ct. 1691, 32 L. Ed. 2d 246,      Sections 1, 2, and 4 of the decree of this Court entered      February 19, 1975, Utah v. United States, 420 U.S. 304,      305-306, 95 S. Ct. 1153, 43 L. Ed. 2d 211, and the further      proceedings had herein pursuant to the decree of this Court      entered February 19, 1975, Utah v. United States, 420 U.S. 304, 95 S. Ct. 1153, 43 L. Ed. 2d 211, and
2. Subject to any federal regulatory authority that may      extend to the Great Salt Lake or its shorelands, the United      States of America, its departments and agencies, are enjoined      from asserting against the State of Utah any claim of right,      title and interest:
(a) to any lands within the meander line of the Great Salt      Lake (as duly surveyed prior to or in accordance with Section      1 of the Act of June 3, 1966, 80 Stat. 192), with the      exception of any lands within the Bear River Migratory Bird      Refuge, the Weber Basin Federal Reclamation Project, and the      Hill Air Force Range (as bounded by water's edge June 15,      1967), the title to which last-named parcel is not decided by      this decree;
(b) to the natural resources and living organisms in or      beneath the lands delineated in (a) above; and (c) to the natural resources and living organisms either      within the waters of the Great Salt Lake, or extracted      therefrom, as delineated in (a) above.
3. The State of Utah is not required to pay the United States      for the lands, including the minerals, delineated in      paragraph 2 above of this decree.
4. The prayer of the United States in its answer to the State      of Utah's Complaint that this Court 'confirm, declare and      establish that the United States is the owner of all right,      title and interest in all of the lands described in Section 2      of the Act of June 3, 1966, 80 Stat. 192, as amended by the      Act of August 23, 1966, 80 Stat. 349, and that the State of      Utah is without any right, title or interest in such lands,      save for the right to have these lands conveyed to it by the      United States, and to pay for them, in accordance with the      provisions of the Act of June 3, 1966, as amended,' is      denied.*
Mr. Justice MARSHALL took no part in the consideration or decision of this decree.



*
 When 'lands' appears in this decree to describe the interests involved, the word is used to include the brines and minerals in solution in the brines or precipitated or extracted therefrom.